EXHIBIT 12 PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2010 STATEMENTS REGARDING COMPUTATION OF CONSOLIDATED RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS APPEARING IN ANNUAL REPORT ON FORM 10-K Year Ended December 31, (Dollars in thousands) Excluding Interest on Deposits: Earnings: Income before income taxes Fixed charges (excluding preferred stock dividends) Total earnings Fixed charges: Interest expense (excluding deposit interest) Rent expense interest factor (1) Preferred stock dividends (2) – Total fixed charges (excluding deposit interest) Ratio of Earnings to Fixed Charges, Excluding Interest on Deposits Including Interest on Deposits: Earnings: Income before income taxes Fixed charges (excluding preferred stock dividends) Total earnings Fixed charges: Interest expense (including deposit interest) Rent expense interest factor (1) Preferred stock dividends (2) – Total fixed charges (including deposit interest) Ratio of Earnings to Fixed Charges, Including Interest on Deposits Represents one-third of gross rental expense, which management believes is representative of the interest factor. Represents the dividends accrued on the Series A Preferred Shares during the period.
